                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                         )
                                                 )        Case No. 1:21-cr-3
v.                                               )
                                                 )        Judge Travis R. McDonough
CORDELL STAMPER                                  )
                                                 )        Magistrate Judge Susan K. Lee
                                                 )


                                              ORDER



        Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

 the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count One of the

 one-count Indictment; (2) accept Defendant’s guilty plea as to Count One of the Indictment; (3)

 adjudicate the Defendant guilty of Count One of the Indictment; (4) order that Defendant remain

 in custody until sentencing in this matter (Doc. 24). Neither party filed a timely objection to the

 report and recommendation. After reviewing the record, the Court agrees with Magistrate Judge

 Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

 magistrate judge’s report and recommendation (Doc. 24) pursuant to 28 U.S.C. § 636(b)(1) and

 ORDERS as follows:

     1. Defendant’s motion to withdraw his not guilty plea as to Count One of the Indictment is
        GRANTED;

     2. Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of Count One of the Indictment; and

     4. Defendant SHALL REMAIN in custody until sentencing in this matter which is
        scheduled to take place on November 19, 2021 at 2:00 p.m. [EASTERN] before the
        undersigned.




Case 1:21-cr-00003-TRM-SKL Document 25 Filed 07/21/21 Page 1 of 2 PageID #: 154
    SO ORDERED.


                                    /s/Travis R. McDonough
                                    TRAVIS R. MCDONOUGH
                                    UNITED STATES DISTRICT JUDGE




                                     2
Case 1:21-cr-00003-TRM-SKL Document 25 Filed 07/21/21 Page 2 of 2 PageID #: 155
